Exhibit 10.2

 

STOCK PLEDGE AGREEMENT

             This Stock Pledge Agreement (this "Agreement"), dated as of this
28th day of December, 2007, is by and between SOUTHERN FIRST BANCSHARES, INC., a
South Carolina corporation and a bank holding company (the "Borrower"), and THE
BANKERS BANK, NATIONAL ASSOCIATION (the "Lender").

 

 

W I T N E S S E T H:

 

 

WHEREAS, the Borrower and the Lender have entered into that certain Loan
Agreement, dated of even date herewith, which is incorporated herein by
reference thereto, pursuant to which the Borrower and the Lender agreed that the
Lender shall extend credit to the Borrower in an amount as set forth in the Loan
Agreement (as amended modified or supplemented from time to time, the "Loan
Agreement") (Capitalized terms used in this Agreement that are defined in the
Loan Agreement shall have the meanings assigned to them therein unless otherwise
defined in this Agreement); and

WHEREAS, the obligations of the Lender under the Loan Agreement are subject to
the further condition, among others, that the Borrower grants to and creates in
favor of the Lender a first priority security interest in the Pledged Shares (as
hereinafter defined) pursuant to the terms and conditions as hereinafter
provided except as otherwise specifically set forth herein.

NOW, THEREFORE, in consideration of the Debt (as defined in the Loan Agreement),
and of other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged by the Borrower, and in order to induce the Lender
to enter into the Loan Agreement and make the Loans (as defined in the Loan
Agreement), the Borrower, intending to be legally bound hereby, covenants and
agrees as follows:

           

Section 1.                   Pledge.  As security for the full and timely
payment of the Debt in accordance with the terms of this Agreement, the Loan
Agreement and the other Loan Documents and the full and timely payment and
performance of the obligations of the Borrower under this Agreement, the Loan
Agreement and the other Loan Documents, the Borrower hereby grants a security
interest in and pledges to the Lender all of the Borrower's right, title and
interest in and to all of the issued and outstanding capital stock of Southern
First Bank, National Association, a wholly-owned subsidiary of the Borrower,
together with all additions, substitutions, replacements and proceeds thereof
and all income, interest, dividends and other distributions thereon
(collectively, the "Pledged Shares").  The Borrower has herewith delivered to
the Lender the stock certificates evidencing the Pledged Shares, accompanied by
duly executed blank stock powers or assignments as applicable.  The Borrower
hereby authorizes the transfer of possession of all certificates, instruments,
documents and other evidence of the Pledged Shares to the Lender.

Section 2.                   Covenants, Representations and Warranties.  The
Borrower represents and warrants to the Lender as follows:

    (a)                There are no restrictions on the pledge or transfer of
any of the Pledged Shares, other than restrictions referenced on the face of any
certificates evidencing the Pledged Shares.

    (b)                The Borrower is the legal owner of the Pledged Shares,
which is registered in the name of the Borrower.

--------------------------------------------------------------------------------

 

    (c)                The Pledged Shares are free and clear of any security
interests, pledges, liens, encumbrances, charges, agreements, claims or other
arrangements or restrictions of any kind, except as referenced in Section 2(a)
above; and the Borrower will not incur, create, assume or permit to exist any
pledge, security interest, lien, charge or other encumbrance of any nature
whatsoever on any of the Pledged Shares or assign, pledge or otherwise encumber
any right to receive income from the Pledged Shares, other than in favor of the
Lender.

    (d)                The Borrower has the right to transfer the Pledged Shares
free of any encumbrances and the Borrower will defend the Borrower's title to
the Pledged Shares against the claims of all persons, and any registration with,
or consent or approval of, or other action by, any federal, state or other
governmental authority or regulatory body which was or is necessary for the
validity of the pledge of and grant of the security interest in the Pledged
Shares has been obtained.

    (e)                The pledge of and grant of the security interest in the
Pledged Shares is effective to vest in the Lender a valid and perfected first
priority security interest, superior to the rights of any other person, in and
to the Pledged Shares as set forth herein.

Section 3.                   Voting Rights and Transfer. 

    (a)                So long as no Event of Default (as hereinafter defined)
shall have occurred and is continuing and Lender has not delivered the notice
specified in subsection (b) below, the Borrower shall be entitled to exercise
any and all voting and other consensual rights pertaining to the Pledged Shares
or any part thereof for any purpose not inconsistent with the terms of this
Agreement or any document or agreement executed in connection herewith.

    (b)                Upon the occurrence and during the continuance of an
Event of Default, at the option of the Lender exercised in a writing sent to the
Borrower, all rights of the Borrower to exercise the voting and other consensual
rights which it would otherwise be entitled to exercise pursuant to subsection
(a) above shall cease, and the Lender shall thereupon have the sole right to
exercise such voting and other consensual rights.

    (c)                At any time after the occurrence of an Event of Default,
the Lender may transfer any or all of the Pledged Shares into its name or that
of its nominee and may exercise all voting rights with respect to the Pledged
Shares, but no such transfer shall constitute a taking of such Pledged Shares in
satisfaction of any or all of the Debt unless the Lender expressly so indicates
by written notice to the Borrower.

Section 4.                   Default.

2


--------------------------------------------------------------------------------


        (a)                If any of the following occur (each an "Event of
Default"):  (i) any Event of Default under the Loan Agreement, (ii) the failure
by the Borrower to perform any of its obligations hereunder, (iii) the failure
of the Lender to have a perfected first priority security interest in the
Pledged Shares or (iii) any restriction is imposed on the pledge or transfer of
any of the Pledged Shares after the date of this Agreement without the Lender's
prior written consent, then the Lender is authorized in its discretion to
declare any or all of the Debt to be immediately due and payable without demand
or notice, which are expressly waived, and may exercise any one or more of the
rights and remedies granted pursuant to this Agreement or given to a secured
party under the UCC of the applicable state, as it may be amended from time to
time, or otherwise at law or in equity, including without limitation the right
to sell or otherwise dispose of any or all of the Pledged Shares at public or
private sale, with or without advertisement thereof, upon such terms and
conditions as it may deem advisable and at such prices as it may deem best.

        (b)                At any bona fide public sale, and to the extent
permitted by law, at any private sale, the Lender shall be free to purchase all
or any part of the Pledged Shares, free of any right or equity of redemption in
the Borrower, which right or equity is hereby waived and released.  Any such
sale may be on cash or credit.  The Lender shall be authorized at any such sale
(if it deems it advisable to do so) to restrict the prospective bidders or
purchasers to persons who will represent and agree that they are purchasing the
Pledged Shares for their own account in compliance with Regulation D of the
Securities Act of 1933 (the "Act") or any other applicable exemption available
under such Act.  The Lender will not be obligated to make any sale if it
determines not to do so, regardless of the fact that notice of the sale may have
been given.  The Lender may adjourn any sale and sell at the time and place to
which the sale is adjourned.  If the Pledged Shares are customarily sold on a
recognized market or threatens to decline speedily in value, the Lender may sell
such Pledged Shares at any time without giving prior notice to the Borrower. 
Whenever notice is otherwise required by law to be sent by the Lender to the
Borrower of any sale or other disposition of the Pledged Shares, ten (10) days
written notice sent to the Borrower at its address specified above will be
reasonable.

The Borrower recognizes that the Lender may be unable to effect or cause to be
effected a public sale of the Pledged Shares by reason of certain prohibitions
contained in the Act, so that the Lender may be compelled to resort to one or
more private sales to a restricted group of purchasers who will be obligated to
agree, among other things, to acquire the Pledged Shares for their own account,
for investment and without a view to the distribution or resale thereof.  The
Borrower understands that private sales so made may be at prices and on other
terms less favorable to the seller than if the Pledged Shares were sold at
public sales, and agrees that the Lender has no obligation to delay or agree to
delay the sale of any of the Pledged Shares for the period of time necessary to
permit the issuer of the securities which are part of the Pledged Shares (even
if the issuer would agree), to register such securities for sale under the Act. 
The Borrower agrees that private sales made under the foregoing circumstances
shall be deemed to have been made in a commercially reasonable manner.

        (c)                The Lender shall apply the net proceeds of any sale
or liquidation of the Pledged Shares, first to the payment of the reasonable
costs and expenses incurred by the Lender in connection with such sale or
collection including, without limitation, reasonable attorneys' fees and legal
expenses, second to the payment of the Debt, whether on account of principal or
interest or otherwise as the Lender in its sole discretion may elect, and then
to pay the balance, if any, to the Borrower or as otherwise required by Law.  If
such Proceeds are insufficient to pay the amounts required by Law, the Borrower
shall be liable for any deficiency; provided, however, that nothing contained
herein will obligate the Lender to proceed against the Borrower or any other
party obligated under the Debt or against any other collateral for the Debt
prior to proceeding against the Pledged Shares.

3


--------------------------------------------------------------------------------


    (d)                If any demand is made at any time upon the Lender for the
repayment or recovery of any amount received by it in payment or on account of
any of the Debt and if the Lender repays all or any part of such amount by
reason of any judgment, decree or order of any court or administrative body or
by reason of any settlement or compromise of any such demand, the Borrower will
be and remain liable for the amounts so repaid or recovered to the same extent
as if such amount had never been originally received by the Lender.  The
provisions of this section will be and remain effective notwithstanding the
release of any of the Pledged Shares by the Lender in reliance upon such payment
(in which case the Borrower's liability will be limited to an amount equal to
the fair market value of the Pledged Shares determined as of the date such
Pledged Shares was released) and any such release will be without prejudice to
the Lender's rights hereunder and will be deemed to have been conditioned upon
such payment having become final and irrevocable.  This Section shall survive
the termination of this Agreement.

Section 5.                   Dividends, Interest and Premiums.  The Borrower
will have the right to receive all cash dividends, interest and premiums
declared and paid on the Pledged Shares prior to the occurrence of any Event of
Default.  In the event any additional shares are issued to the Borrower as a
stock dividend or in lieu of interest on any of the Pledged Shares, as a result
of any split of any of the Pledged Shares, by reclassification or otherwise, any
certificates evidencing any such additional shares will be immediately delivered
to the Lender and such shares will be subject to this Agreement and a part of
the Pledged Shares to the same extent as the original Pledged Shares.  At any
time after the occurrence of an Event of Default, the Lender shall be entitled
to receive all cash or stock dividends, interest and premiums declared or paid
on the Pledged Shares, all of which shall be subject to the Lender's rights
under Section 5 above.

Section 6.                   Further Assurances.  The Borrower hereby
irrevocably authorizes the Lender, at any time and from time to time, to execute
(on behalf of the Borrower), file and record against the Borrower any notice,
financing statement, continuation statement, amendment statement, instrument,
document or agreement under the UCC that the Lender may consider necessary or
desirable to create, preserve, continue, perfect or validate any security
interest granted hereunder or to enable the Lender to exercise or enforce its
rights hereunder with respect to such security interest.  Without limiting the
generality of the foregoing, the Borrower hereby irrevocably appoints the Lender
as the Borrower's attorney-in-fact to do all acts and things in the Borrower's
name that the Lender may deem necessary or desirable.  This power of attorney is
coupled with an interest with full power of substitution and is irrevocable. 
The Borrower hereby ratifies all that said attorney shall lawfully do or cause
to be done by virtue hereof.

4


--------------------------------------------------------------------------------

Section 7.                   Continuing Validity of Obligations.  The agreements
and obligations of the Borrower hereunder are continuing agreements and
obligations, and are absolute and unconditional irrespective of the genuineness,
validity or enforceability of the Loan Agreement, the Note or any other
instrument or instruments now or hereafter evidencing the Debt or any part
thereof or of the Loan Documents or any other agreement or agreements now or
hereafter entered into by the Lender and the Borrower pursuant to which the Debt
or any part thereof is issued or of any other circumstance which might otherwise
constitute a legal or equitable discharge of such agreements and obligations. 
Without limitation upon the foregoing, such agreements and obligations shall
continue in full force and effect as long as the Debt or any part thereof
remains outstanding and unpaid and shall remain in full force and effect without
regard to and shall not be released, discharged or in any way affected by (i)
any renewal, refinancing or refunding of the Debt in whole or in part, (ii) any
extension of the time of payment of the Note or other instrument or instruments
now or hereafter evidencing the Debt, or any part thereof, (iii) any compromise
or settlement with respect to the Debt or any part thereof, or any forbearance
or indulgence extended to the Borrower, (iv) any amendment to or modification of
the terms of the Note or other instrument or instruments now or hereafter
evidencing the Debt or any part thereof or any other agreement or agreements now
or hereafter entered into by the Lender and the Borrower pursuant to which the
Debt or any part thereof is issued or secured, (v) any substitution, exchange,
or release of a portion of, or failure to preserve, perfect or protect, or other
dealing in respect of, the Pledged Shares or any other property or any security
for the payment of the Debt or any part thereof, (vi) any bankruptcy,
insolvency, arrangement, composition, assignment for the benefit of creditors or
similar proceeding commenced by or against the Borrower, (vii) any dissolution,
liquidation or termination of the Borrower for any reason whatsoever or (viii)
any other matter or thing whatsoever whereby the agreements and obligations of
the Borrower hereunder, would or might otherwise be released or discharged.  The
Borrower hereby waives notice of the acceptance of this Agreement by the Lender.

Section 8.                   Defeasance.  Notwithstanding anything to the
contrary contained in this Agreement, upon payment in full of the Debt and
performance of all obligations of under the Loan Agreement, this Agreement shall
terminate and be of no further force and effect and at the request of the
Borrower, the Lender shall thereupon terminate its security interest in the
Pledged Shares.  Until such time, however, this Agreement shall be binding upon
and inure to the benefit of the parties, their successors and assigns, provided
that the Borrower may not assign this Agreement or any of its rights under this
Agreement or delegate any of its duties or obligations under this Agreement and
any such attempted assignment or delegation shall be null and void.  This
Agreement is not intended and shall not be construed to obligate the Lender to
take any action whatsoever with respect to the Pledged Shares or to incur
expenses or perform or discharge any obligation, duty or disability of the
Borrower.

Section 9.                   Miscellaneous.

    (a)                The provisions of this Agreement are intended to be
severable.  If any provision of this Agreement shall for any reason be held
invalid or unenforceable, in whole or in part, in any jurisdiction, such
provision shall, as to such jurisdiction, be ineffective to the extent of such
invalidity or unenforceability without in any manner affecting the validity or
unenforceability of such provision in any other jurisdiction or any other
provision of this Agreement in any jurisdiction.

    (b)                No failure or delay on the part of the Lender in
exercising any right, remedy, power or privilege under this Agreement, the Loan
Agreement or any of the other Loan Documents shall operate as a waiver thereof
or of any other right, remedy, power or privilege of the Lender under this
Agreement, the Loan Agreement, the Note or any of the other Loan Documents; nor
shall any single or partial exercise of any such right, remedy, power or
privilege preclude any other right, remedy, power or privilege or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges of the Lender under this
Agreement, the Loan Agreement, the Note and the other Loan Documents are
cumulative and not exclusive of any rights or remedies which it may otherwise
have.

    (c)                All notices, statements, requests and demands given to or
made upon any party in accordance with the provisions of this Agreement shall be
deemed to have been given or made when given or made as provided in the Loan
Agreement.

    (d)                The section headings contained in this Agreement are for
reference purposes only and shall not control or affect its construction or
interpretation in any respect.

    (e)                The UCC shall govern the settlement, perfection and the
effect of attachment and perfection of the Lender's security interest in the
Pledged Shares and the rights, duties and obligations of the Lender and the
Borrower with respect to the Pledged Shares (whether or not the UCC applies to
the Pledged Shares).  This Agreement shall be deemed to be a contract under the
Laws of the State of North Carolina and the execution and delivery of this
Agreement and, to the extent not inconsistent with the preceding sentence, the
terms and provisions of this Agreement shall be governed by and construed in
accordance with the Laws of that State of North Carolina without regard to the
principles of the conflicts of laws thereof.

5


--------------------------------------------------------------------------------


    (f)                 The Borrower consents to the exclusive jurisdiction and
venue of the federal and state Courts located in Mecklenburg County, North
Carolina in any action on, relating to or mentioning this Agreement.

[INTENTIONALLY LEFT BLANK]

6


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, and intending to be legally bound, the undersigned has
executed and delivered this Agreement as of the day and year written above.

 

 

Witness:                                                                       
Southern First Bancshares, Inc.



By:                                                               
               By:                                                       (SEAL)

Name:                                                                         
Name:                                                             

Title:                                                                
           
Title:                                                                

 

The Bankers Bank, National Association

 

By:                                                                  

C.J. Pruitt

Vice President